J-S79028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

KHALEEF MUMIN

                            Appellant                   No. 1960 EDA 2015


             Appeal from the Judgment of Sentence July 25, 2011
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0012875-2009


BEFORE: GANTMAN, P.J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                        FILED NOVEMBER 21, 2016

       Khaleef Mumin appeals from the July 25, 2011 judgment of sentence

entered in the Court of Common Pleas of Philadelphia County following his

jury trial convictions for attempted murder, aggravated assault, conspiracy

to commit murder, carrying a firearm without a license, carrying a firearm

on public streets in Philadelphia, and possessing an instrument of crime

(“PIC”).1 We affirm.

       The trial court set forth the following factual history:

              This case has its roots in a bitter and violent rivalry
           between two Philadelphia street gangs known as the
           Lansdowne Avenue Gang (“LA Gang”) and the 59th and the
           Master Street Crew (“MS Crew”). This gang rivalry was
           apparently sparked by the 2005 murder of [Cornell]
____________________________________________


       1
        18 Pa.C.S. §§ 901(a), 2702(a)(1), 903, 6106(a)(1), 6108, and
907(a), respectively.
J-S79028-16


       Drummond's cousin, a man known as "Peanut," by "Henry
       Snail," who was allegedly a member of the MS Crew. See
       N.T. 2/16/11 at 30-31, 101-103; N.T. 2/17/11 at 196-98.
       In the ensuing years, this ongoing feud resulted in regular
       shootouts between the two gangs, as well as multiple
       killings. See N.T. 2/16/11 at 34; N.T. 2/17/11 at 196.

           On the afternoon of October 23, 2007, Drummond, who
       was an LA Gang member, was talking to an acquaintance
       on Redfield Street when he saw two men moving
       suspiciously in his direction, “ducking behind cars” as they
       came towards him. N.T. 2/16/11 at 34-39, 128; N.T.
       2/17/11 at 196. Convinced that “[these] niggas [were]
       trying to creep” him,1 Drummond went to a nearby alley to
       retrieve his Ruger .45 handgun which he routinely stashed
       there. N.T. 2/16/11 at 42. However, when Drummond
       reached the hiding spot, he remembered that earlier that
       day he had loaned it to “Little Dave,” a fellow LA Gang
       member. N.T. 2/16/11 at 39-42, 129-32. Drummond
       immediately called Little Dave, who told Drummond to
       come by his home near the corner of 60th and Media
       Streets to retrieve the gun. As Drummond approached
       that intersection, the same two suspicious men suddenly
       appeared again. They jumped out from behind a vehicle
       parked approximately a half car length ahead of him, both
       armed with handguns[.]            Id. at 42-44, 132-33.
       Drummond immediately recognized the men as [Mumin]
       and co-defendant Tyrik Perez (“Perez”), who were
       members of the rival Master Street Crew gang. Id. at 26-
       28, 42-44. As soon as the three men acknowledged each
       other, [Mumin] and co-defendant Perez began shooting at
       Drummond. Id. at 42-44, 132-33. Drummond tried to
       flee but was shot in his back/spine causing him to stumble
       and fall.     Id. at 44-[4]5, 56-57, 133-34.        [Mumin]
       remained near the corner, while codefendant Perez went
       over [to] Drummond, who was laying on the ground
       defenseless, and from a[] distance of approximately 18
       inches, pulled the trigger three more times. N.T. 2/16/11
       at 46-48. Fortunately for Drummond, Perez’s gun jammed
       each time he pulled the trigger. [Mumin] and Perez then
       fled the scene leaving Drummond critically injured, but still
       alive. Id. at 48.
          1
              Meaning that they were trying to get the jump on
              Drummond in order to do him harm.

                                   -2-
J-S79028-16


          Philadelphia police responded quickly to the shooting
       scene. N.T. 2/17/11 at 79. Police Officer Pamela Roberts,
       who was first to arrive on scene, repeatedly asked
       Drummond if he knew who had shot him. Drummond told
       her that “it was two black males with ski masks on,” and
       that “they finally got me.” N.T. 2/16/11 at 49-50; N.T.
       2/17/11 at 70-72. Drummond was then taken to the
       Hospital of the University of Pennsylvania (“HUP”) via
       ambulance. N.T. 2/16/11 at 52, 54.

          Assigned Philadelphia Police Detective Ohmarr Jenkins
       went to HUP shortly thereafter and unsuccessfully
       attempted to get Drummond to cooperate with the
       investigation. As recounted by Detective Jenkins:

          I began asking him, ‘What happened?’ At that time
          he was uncooperative. He did state, ‘They got me.’
          He indicated it was some young boys from Master
          Street. I asked him who? He wouldn’t tell me who
          they were. I further asked him a description [of
          their] height, weight, race, what they were wearing,
          [et cetera,] and he was uncooperative.

       N.T. 2/17/11 at 200. After his unsuccessful attempts to
       persuade Drummond to cooperate, Detective Jenkins left
       HUP and returned to the Southwest Detectives Division
       office at 55th and Pine Streets to continue his investigative
       efforts. N.T. 2/16/11 at 52-54; N.T. 2/17/11 at 200-201.

          The following day, October 24, 2007, Detective Jenkins
       received an anonymous phone call from an individual who
       provided Detective Jenkins unspecified information about
       the Drummond shooting. N.T. 2/17/11 at 202-12. As a
       result of this information and additional investigative
       efforts, Detective Jenkins was able to create two photo
       arrays on October 29 and 30, 2007, one of which included
       [Mumin’s] photo, and the other which included a picture of
       co-defendant Perez. Id. at 212-14. Detective Jenkins
       returned to HUP a few days later and showed each of these
       photo arrays to Drummond, but Drummond did not
       identify any of the pictured individuals as being his
       assailants. Id. at 204.

         Drummond remained hospitalized at HUP for roughly a
       month after the shooting. He was then transferred to
       Magee Rehabilitation Hospital, where he was treated for an

                                   -3-
J-S79028-16


       additional two months before being discharged and sent
       home. N.T. 2/16/11 at 54-55. Despite months of medical
       treatment, Drummond remains permanently paralyzed
       from the waist down and is unable to walk or move
       independently to this day. Id. at 55-56.

           [According to Drummond, he] chose not to reveal the
       identities of his assailants because he wanted to “handle”
       the situation by killing [Mumin] and Perez himself. Id. at
       50, 54-55, 57, 134-35; N.T. 2/17/11 at 59. Before
       Drummond could get his revenge, however, he was
       arrested by federal agents and charged with various
       federal weapons and drug trafficking offenses.         N.T.
       2/16/11 at 57-58, 111-13; N.T. 2/17/11 at 97-98, 113-15.
       Though he was initially granted bail regarding these
       charges, bail was later revoked, and Drummond was held
       in federal prison as he awaited trial. N.T. 2/16/11 at 112-
       14.

          In March 2009, while awaiting trial on the federal
       charges, Drummond participated in a proffer session with
       the Assistant United States Attorney [(“AUSA”)] handling
       his case, as well as a number of federal law enforcement
       personnel. In exchange for consideration of a reduced
       sentence on the federal charges, Drummond agreed to
       provide information regarding criminal activity in the 60th
       and Lansdowne area, which had been the ongoing subject
       of an extensive investigation by [the] Bureau of Alcohol,
       Tobacco, Firearms, and Explosives (“ATF”). Id. at 58-60,
       113-15; N.T. 2/17/11 at 98-100. Towards the end of this
       proffer session, Drummond unexpectedly revealed that the
       [Mumin] and co-defendant Perez were the two assailants
       who had shot him on Oct. 23, 2007. Drummond
       volunteered this information despite the fact that this
       shooting was not the focus of the ongoing ATF
       investigation and that the federal authorities did not
       question him about it.       N.T. 2/16/11 at 59-64; N.T.
       2/17/11 at 100-10, 117-18, 126-27. Drummond would
       later explain that he finally implicated [Mumin] and Perez
       because he:

          just was tired of the game. Like, it wasn’t—first of
          all, I got two daughters that I care about [and] I
          take care of. So I knew somehow I had to get this
          behind me. I wasn’t going to take a chance at trying

                                  -4-
J-S79028-16


          to kill them and leave my daughters out here again.
          I just got tired, man. Like friends wasn’t friends. It
          was a waste of time to me.

       N.T. 2/16/11 at 64 -65. The federal authorities conveyed
       Drummond’s revelation to the Philadelphia Police
       Department, which ultimately led to the respective arrests
       of [Mumin] and Perez on May 15, 2009 and May 19, 2009.
       N.T. 2/17/11 at 119-20, 130-31.

           Thereafter, beginning on February 16, 2011 this Court
       presided over the jury trial of [Mumin] and co-defendant
       Perez’s for the shooting of Cornell Drummond. Over the
       next few days, the Commonwealth presented Drummond
       as its main witness, supplementing his testimony with that
       of Officer Roberts, ATF Agent Gary Malone,2 Detective
       Deayoung Park,3 Detective Jenkins, Detective Donald
       Liebsch,4 Officer James Balmer,5 and Officer Kareem
       Johnson,6 as well as various evidentiary materials via
       stipulation.
          2
              Agent Malone “initiated a federal investigation
              into individuals in the 60th and Lansdowne
              Avenue area” in 2007, was present at
              Drummond’s proffer sessions in 2009, and
              reached out to the Philadelphia Police Department
              after Drummond stated that he had been shot by
              Mumin and Perez. N.T. 2/17/11 at 97-131.
          3
              Detective Park, who was assigned to the
              Southwest      Detective    Division's    Special
              Investigation Unit (“SDD SIU”) at the time of the
              Drummond shooting, was part of the team that
              investigated the crime scene and secured on-site
              evidence. See N.T. 2/17/11 at 133-48.
          4
              Detective Liebsch, who was also assigned to the
              SDD SIU at the time of the Drummond shooting,
              testified that he had been contacted by AUSA Fisk
              on an unspecified date. N.T. 2/18/11 at 17-21.
              This prompted Detective Liebsch to take a
              statement from Drummond, in which Drummond
              specifically stated that he had been shot by Perez
              and Mumin. Id. at 21-22. In addition, Liebsch
              showed Drummond two photo arrays, one which
              contained a picture of Mumin, and the other which

                                   -5-
J-S79028-16


               contained a picture of Perez, and asked
               Drummond to identify which ones were of his
               assailants; according to Liebsch, Drummond
               picked both of these pictures “immediately,”
               prompting Liebsch to prepare arrest warrants for
               both Mumin and Perez. Id. at 22-23.
           5
               Officer Balmer testified that he and three other
               PPD officers (Johnson, Long, and Stephan) pulled
               over a blue Buick near the intersection of 53rd
               and Pine Streets on October 24, 2007 (i.e. the
               day after the Drummond shooting), recounting
               that they ordered the car’s three occupants to roll
               down their windows and unlock the vehicle’s door.
               N.T. 2/18/11 at 27-29. The occupants did not
               comply at first, but ultimately did as they were
               told, whereupon Officer Balmer opened one of the
               passenger doors and ordered Mumin, who was
               sitting in the Buick's back seat, to exit the vehicle.
               Officer Balmer then noticed that Mumin was trying
               to put something underneath the seat in front of
               him, which Officer Johnson retrieved and
               identified as a firearm, prompting Officer Balmer
               to attempt to place Mumin under arrest. Id. at
               30-31. Mumin then punched Officer Balmer in the
               face, which caused a dogpile as the officers
               sought to restrain Mumin on the rain-slicked
               sidewalk next to the Buick. Id. The recovered
               weapon was loaded with 13 live rounds, which
               Officer Balmer identified as .357 caliber. Id. at
               31-35.
           6
               Officer Johnson, who took part in the
               aforementioned October 24, 2007 arrest of
               Mumin, testified that he recovered a black Glock
               handgun from underneath the Buick’s passenger
               seat area near Mumin, and mentioned that Mumin
               had resisted arrest, stating that “a fight ensued
               and pretty much [Mumin] just was resisting the
               entire time.    We [i.e. Johnson and his fellow
               officers] had a pretty tough time trying to get him
               down.” N.T. 2/18/11 at 37-39.

Trial Court Opinion, 3/1/16, at 1-5 (“1925(a) Op.”).

                                      -6-
J-S79028-16



       On    February     22,   2011,     a    jury   found   Mumin   guilty   of   the

aforementioned charges. On July 25, 2011, the trial court sentenced Mumin

to 15 to 30 years’ incarceration on the attempted murder conviction; his

convictions for aggravated assault and conspiracy merged, for sentencing

purposes, with the attempted murder conviction.                 The trial court also

sentenced Mumin to an aggregate term of 3½ to 7 years’ incarceration on

the two firearms convictions, to run concurrently with the attempted murder

conviction. On the PIC conviction, the trial court imposed no further penalty.

       Mumin did not file a direct appeal but filed a PCRA petition on August

21, 2012.     The trial court appointed counsel, who filed an amended PCRA

petition on February 10, 2014, seeking reinstatement of Mumin’s post-

sentence and appellate rights nunc pro tunc.             The PCRA court reinstated

Mumin’s appellate rights on May 27, 2015, and Mumin filed a timely notice

of appeal on June 25, 2015.

       Mumin raises the following issues on appeal:2

       1. Is [Mumin] entitled to an arrest on all charges, as the
          verdict is not supported by sufficient evidence?
____________________________________________


       2
        In his Pennsylvania Rule of Appellate Procedure 1925(b) statement,
Mumin also asserted that the trial court’s jury instruction on attempted
murder “was unclear that the verdict had to be attempted first degree
murder and was unclear as to whether [Mumin] had to have a shared,
specific intent to kill if the jury found that he was not the shooter.”
Statement of Matters Complained of Pursuant to Rule of Appellate Procedure
1925(b), at 2 (“1925(b) Stmt.”). However, Mumin failed to raise or address
this issue in his brief. Therefore, it is waived. See Pa. R. App. P. 2116,
2119.



                                           -7-
J-S79028-16


       2. Is [Mumin] entitled to a new trial on all charges where the
          weight of the evidence does not support the verdict?

       3. Is [Mumin] entitled to a new trial as the result of Court
          error, where the Court permitted evidence of a weapon
          owned by [Mumin], but where the Commonwealth could
          not demonstrate that it was the weapon in question, or
          [that Mumin] possessed [it] during the crime?

Mumin’s Br. at 3.3

       First, Mumin claims that the Commonwealth failed to present sufficient

evidence to support his attempted murder and conspiracy convictions.

Mumin argues that the evidence showed only that he waited by the corner of

60th and Media Streets while Perez approached Drummond and attempted

to kill him and that he fled after hearing the sound of gunshots. Mumin’s Br.

at 10-11. According to Mumin, the evidence failed to show that he had a

specific intent to kill Drummond, as “mere presence at the scene of an

offense is not good enough for a conviction.”        Id. at 11.    Mumin also

challenges his conspiracy conviction, arguing that the evidence showed only

that Mumin and Perez were in the same place at the same time. Id. at 12-

13.

       This Court’s standard for reviewing sufficiency of the evidence claims is

well settled:

           We must determine whether the evidence admitted at trial,
           and all reasonable inferences drawn therefrom, when
____________________________________________


       3
       This Court granted the Commonwealth an extension of time to file its
brief. Despite this extension, as of the date of this memorandum, the
Commonwealth has not submitted a brief.



                                           -8-
J-S79028-16


         viewed in a light most favorable to the Commonwealth as
         verdict winner, support the conviction beyond a reasonable
         doubt. Where there is sufficient evidence to enable the
         trier of fact to find every element of the crime has been
         established beyond a reasonable doubt, the sufficiency of
         the evidence claim must fail.

         The evidence established at trial need not preclude every
         possibility of innocence and the fact-finder is free to
         believe all, part, or none of the evidence presented. It is
         not within the province of this Court to re-weigh the
         evidence and substitute our judgment for that of the fact-
         finder.    The Commonwealth’s burden may be met by
         wholly circumstantial evidence and any doubt about the
         defendant's guilt is to be resolved by the fact[-]finder
         unless the evidence is so weak and inconclusive that, as a
         matter of law, no probability of fact can be drawn from the
         combined circumstances.

Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa.Super. 2016)

(quoting Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa.Super. 2012)).

      “A person commits an attempt when, with intent to commit a specific

crime, he does any act which constitutes a substantial step toward the

commission of that crime.”    18 Pa.C.S. § 901(a).    To establish attempted

murder, the Commonwealth must show that the defendant took “a

substantial step towards the commission of a killing, with the specific intent

in mind to commit such an act . . .”        In re R.D., 44 A.3d 657, 678

(Pa.Super. 2008). The Commonwealth may establish a mens rea of specific

intent to kill solely through circumstantial evidence. Id. Further, “[t]he use

of a deadly weapon on a vital part of the body is sufficient to establish the

specific intent to kill.” Commonwealth v. Rega, 933 A.2d 997, 1009 (Pa.

2007).


                                    -9-
J-S79028-16



       Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, we conclude that the evidence was sufficient to

support Mumin’s attempted murder conviction.              Drummond testified that

Mumin and Perez stalked Drummond together, hiding behind cars until they

reached the corner of 60th and Media Streets and called out to him. When

Mumin and Perez were half-a-car length away from Drummond, Drummond

saw both men holding black handguns, and Perez began to fire. When Perez

fired, Drummond fled. When Drummond looked back, he saw both Mumin

and Perez firing large, black handguns.            Drummond also identified Mumin

and Perez at his federal proffer session and in court. The evidence further

showed that Mumin had access to similar firearms, as he attempted to hide

a black handgun from the police during a traffic stop the next day.          The

evidence established not only that Mumin was present at the scene but also

that he fired at Drummond.4

       “A person is guilty of conspiracy with another person . . . to commit a

crime if with the intent of promoting or facilitating its commission he . . .

agrees with such other person . . . that they or one or more of them will

____________________________________________


       4
         Mumin also raises, in passing, a sufficiency challenge to his
aggravated assault conviction, arguing that he “should not have been
convicted of aggravated assault and all for the very same reasons” that he
should not have been convicted of attempted murder. Mumin’s Br. at 12.
We conclude that the evidence was sufficient to sustain Mumin’s aggravated
assault conviction for the much the same reasons that it was sufficient to
sustain his attempted murder conviction.



                                          - 10 -
J-S79028-16



engage in conduct which constitutes such crime or an attempt or solicitation

to commit such crime . . .” 18 Pa.C.S. § 903. Thus, to sustain a conspiracy

conviction, the Commonwealth must prove “(1) an intent to commit or aid in

an unlawful act, (2) an agreement with a co-conspirator[,] and (3) an overt

act in furtherance of the conspiracy.” Commonwealth v. Spotz, 756 A.2d

1139, 1162 (Pa. 2000). “Because it is difficult to prove an explicit or formal

agreement to commit an unlawful act, such an act may be proved

inferentially by circumstantial evidence, i.e., the relations, conduct or

circumstances of the parties or overt acts on the part of the co-

conspirators.” Id.

      We conclude that the evidence presented was sufficient to sustain

Mumin’s conspiracy conviction. Drummond testified that Mumin and Perez

moved together down the street to “prey” on Drummond and that Mumin

joined Perez in shooting at Drummond after he ran. Mumin and Perez acted

in concert, both by moving together from car to car before the shooting and

by firing at Drummond 15 to 20 times.        That Mumin then stood on the

corner while Perez moved in to shoot Drummond in close proximity does not

alter Mumin’s prior actions. The Commonwealth was not required to prove

an express verbal or written agreement between Mumin and Perez; their

actions and the surrounding circumstances were sufficient to show intent,

agreement, and an overt act.

      Mumin next alleges that the verdict was against the weight of the

evidence. Mumin asserts, as in his sufficiency argument, that he was merely

                                    - 11 -
J-S79028-16



present at the scene of the crime, the Commonwealth presented no evidence

of an agreement between Mumin and Perez, and Mumin did not assist Perez

in attempting to kill Drummond.           Mumin’s Br. at 14-15.   However, Mumin

failed to preserve this issue for appellate review.         Pennsylvania Rule of

Criminal Procedure 607 sets forth the requirements for preserving a weight

of the evidence challenge:

           (A) A claim that the verdict was against the weight of the
           evidence shall be raised with the trial judge in a motion for
           a new trial:

              (1) orally, on the record, at any time before sentencing;

              (2) by written motion at any time before sentencing; or

              (3) in a post-sentence motion.

Pa. R. Crim. P. 607(A). The certified record establishes that Mumin did not

file a motion with the trial court challenging the weight of the evidence.5

Although Mumin raised the weight issue in his 1925(b) statement, and the

trial court addressed it, we are unable to review it. See Commonwealth v.

Thompson, 93 A.3d 478, 490-91 (Pa.Super. 2014) (declining to review




____________________________________________


       5
        In his PCRA petition, Mumin asked the PCRA court to reinstate both
his post-sentence and appellate rights nunc pro tunc. However, the PCRA
court’s order only granted reinstatement of Mumin’s appellate rights.
Regardless, the record reflects that Mumin filed no motion challenging the
weight of the evidence, even after the PCRA court reinstated Mumin’s
appellate rights.




                                          - 12 -
J-S79028-16



weight challenge where appellant failed to raise issue, even though trial

court addressed it in its opinion).6

       Mumin’s final challenge is to the admission of evidence that he

possessed a semiautomatic handgun subsequent to the charged offenses to

prove that Mumin had access to weapons similar to the one drawn on and

fired at Drummond. Specifically, Mumin asserts that the trial court erred in

failing to conduct a Pennsylvania Rule of Evidence 403 balancing test to

determine whether the evidence’s probative value “was outweighed by the

danger of unfair prejudice.” Mumin’s Br. at 16.7

       Mumin first argues that the court erred in failing to conduct the Rule

403 balancing test on the record. Id. However, because Mumin did not


____________________________________________


       6
        Even if Mumin had preserved this challenge, he would not be entitled
to relief. As discussed in connection with his sufficiency claim, the record
contains ample evidence of both conspiracy and attempt. We agree with the
trial court that Mumin’s “claim[] regarding weight . . . of the evidence [is]
without merit.” 1925(a) Op. at 9.
       7
        In its opinion, the trial court recommended that we find that Mumin
waived this issue because he “failed to provide any legal grounds that this
evidence was irrelevant and more prejudicial than probative.” 1925(a) Op.
at 9. However, at a minimum, Mumin’s Rule 1925(b) statement addresses a
relevancy issue and a Rule 403 issue with respect to the handgun. See
1925(b) Stmt. at 2. Further, the trial court meaningfully addressed this
issue in its opinion. See 1925(a) Op. at 9-10. Therefore, our review has
not been hindered, and we will address the issue on the merits. See
Commonwealth v. Smith, 955 A.2d 391, 393 (Pa.Super. 2008) (reaching
merits of case where trial court’s opinion meaningfully addressed
Commonwealth’s vague 1925(b) statement).




                                          - 13 -
J-S79028-16



raise       this   issue   in   his   1925(b)    Statement,     it   is    waived.    See

Commonwealth v. Lord, 719 A.2d 306, 308 (Pa. 1998).8

        Alternatively, Mumin argues that the trial court should have precluded

the evidence under Rule 403 because the probative value of the evidence

paled in comparison to its prejudicial nature, considering the “political

controversy over weapons” and that “the issue was not whether [Mumin]

was an actual perpetrator of the shooting, but rather . . . whether he was a

co-conspirator[,] whether he was an accomplice[,] and whether he shared a

specific intent to kill.” Mumin’s Br. at 17. We disagree.

        The trial court did not abuse its discretion by admitting evidence that

Mumin         possessed     a   handgun    the    day   after   the       shooting.   See

Commonwealth v. Edwards, 903 A.2d 1139, 1156 (Pa. 2006) (citation

omitted) (“The admission of evidence is a matter committed to the sound

discretion of the trial court, and the court’s evidentiary decisions will not be

overturned absent an abuse of discretion”).              The trial court allowed the

evidence for a “limited purpose, that is, to show that Mumin had access to

____________________________________________


        8
        Even if Mumin had preserved this claim for review, he cites no
authority for the position that the trial court was required to place its Rule
403 analysis on the record. Rather, “[w]e presume that trial courts know
the law . . . .[and s]uch weighing and the general consideration of the
admissibility of evidence is a discretionary ruling which trial courts routinely
engage in mentally[,]” which does not require the trial court to “record [its]
mental deliberations on the record.” Commonwealth v. Hairston, 84 A.3d
657, 667 (Pa.), cert. denied, 135 S.Ct. 164 (2014).




                                           - 14 -
J-S79028-16



this type of weapon.” N.T. Motion, 2/14/11, at 12; see 1925(a) Op. at 10.

It considered prior cases discussing the “similar weapon exception,” which

allows the Commonwealth to present weapons not directly linked to the

crime for the purpose of showing access, knowledge, familiarity, and

preference for particular types of weapons.                 See 1925(a) Op. at 10.

Further,    the   evidence     showed     that     the   shooters   used   large,   black

semiautomatic handguns that ejected fired cartridge casings,9 and, when

arrested the next day for a different offense, Mumin hid a black,

semiautomatic handgun beneath the passenger seat of the car in which he

was traveling. Further, the trial court considered the possible prejudice of

evidence that Mumin possessed a handgun the day after the shooting in

reaching its decision. See 1925(a) Op. at 10. Under these circumstances,

the trial court properly admitted evidence regarding the recovered handgun.

See, e.g. Commonwealth v. Broaster, 863 A.2d 588, 591 (Pa.Super.

2004) (allowing Commonwealth to present handgun, which was not murder

weapon, recovered three months later to “demonstrate [a]ppellant’s access

to and preference for the same type of weapon . . . as used in [the]

murder”).

       Judgment of sentence affirmed.


____________________________________________


       9
         According to Detective Park, the presence and pattern of fired
cartridge casings at the scene indicated that at least one semiautomatic
weapon was used. N.T., 2/17/11, at 136-37, 148-151.



                                          - 15 -
J-S79028-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2016




                          - 16 -